Citation Nr: 0940136	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-07 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for residuals of right 
shoulder decompression and Mumford resection.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1970 to November 1977.  He also served in the Army 
National Guard from June 1982 to June 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an adverse determination in August 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.  The transcript is in the 
record.


FINDINGS OF FACT

1.  In a decision in March 2006, the RO denied the claim of 
service connection for residuals of right shoulder 
decompression and Mumford resection. 

2.  The additional evidence presented since the rating 
decision of March 2006, denying the claim of service 
connection for residuals of right shoulder decompression and 
Mumford resection, is either cumulative of evidence 
previously considered or does not relate to an unestablished 
fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The rating decision in March 2006 by the RO, denying the 
claim of service connection for residuals of right shoulder 
decompression and Mumford resection, became final.  38 
U.S.C.A. § 7105(c) (West 2002 &. Supp. 2008); 38 C.F.R. 
§ 3.104 (2008).

2.  New and material evidence has not been presented to 
reopen the claim of service connection for residuals of right 
shoulder decompression and Mumford resection.  38 U.S.C.A. § 
5108 (West 2002 &. Supp. 2008); 38 C.F.R. § 3.156 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.    

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type 2, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).   

In a new and material evidence claim, notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by a letter, 
dated in June 2007.  

The Veteran was notified that new and material was needed to 
reopen the claim of service connection, that is, evidence not 
previously considered, which was not redundant or cumulative 
of evidence previously considered and that pertained to the 
reason the claim was previously denied, that is, the lack of 
evidence linking the current right shoulder disability to 
service.  The notice included the type of evidence needed to 
substantiate the underlying claim of service connection, 
namely, evidence of an injury or disease or event, causing an 
injury or disease, during service; evidence of current 
disability; and evidence of a relationship between the 
current disability and the injury or disease or event, 
causing an injury or disease, during service.  

The Veteran was informed that VA would obtain service 
treatment records, VA records, and records from other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain the records on his behalf.  The notice 
included the provisions for the effective date of the claim 
and for the degree of disability assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (notice of the evidence necessary to reopen the 
claim and the evidence necessary to establish the underlying 
claim for the benefit sought); and of Dingess v. Nicholson, 
19 Vet. App. 473 (2006) (notice of the elements of the 
claims).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained the Veteran's 
service treatment records, Army National Guard records, and 
post-service VA and private treatment records.  The Veteran 
has not identified any additional pertinent records.  The 
Veteran was afforded a VA examination in February 2008. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

By a rating decision dated in March 2006, the RO denied the 
claim of service connection for residuals of right shoulder 
decompression and Mumford resection on the basis that there 
was no competent medical evidence to show that the Veteran 
developed a chronic right shoulder condition in service, or 
was there any evidence of a nexus between the post-service 
chronic shoulder impairment, first noted many years after 
service, and the right shoulder condition noted in July 1973. 

The rating decision of March 2006, denying the claim of 
service connection for residuals of right shoulder 
decompression and Mumford resection, became final.  
38 U.S.C.A. § 7105(c).

The pertinent evidence of record at the time of the RO's 
decision in March 2006 is summarized as follows:



The service treatment records from June 1970 to November 1977 
show that in July 1973 the Veteran was seen for complaints of 
right shoulder pain and tingling down the right arm.  The 
clinician found restricted motion.  No history of an injury 
was noted.  The impression was bursitis.  The remainder of 
the service treatment records to include examination reports 
in November 1973, February 1974, and October 1977, contain no 
complaint, history, diagnosis or finding pertaining to a 
right shoulder condition.   

On enlistment examination to the Army National Guard, the 
Veteran denied shoulder problems.  A private physician's 
statement in October 2000, noted that the Veteran had 
bursitis of the right shoulder with limited range of motion, 
and his physical activity was restricted.  On periodic 
physical examination in January 2001, the Veteran reported 
being under a physician's care for a right shoulder 
condition.  The Veteran was placed on a temporary profile.  
In September 2001, the Veteran's private physician reported 
that the Veteran had undergone arthroscopic decompression of 
the right shoulder and resection of the distal clavicle for 
arthritis of the acromioclavicular joint.  The records 
reflect that the Veteran remained on a temporary profile.  

Private treatment records starting in 2000 show treatment for 
the right shoulder to include physical therapy, medication 
and surgery in August 2001.  An MRI of the right shoulder in 
May 2001 revealed mild to moderate arthritic changes of the 
acromioclavicular joint and mild to moderate tendonitis of 
the supraspinatus tendon.   

A witness statement from a serviceman who served with the 
Veteran in the Army National Guard, reported that during that 
he Veteran was orthopedically treated for his right shoulder 
and was placed on temporary profile.  

The Veteran stated that he was treated for neck pain that 
migrated to the right shoulder with onset some time in the 
1990s, and he sought treatment in 2001 for the right 
shoulder.  



On VA examination on December 8, 2005, history included a 
dislocated right shoulder in 1989.  The diagnosis was limited 
range of motion of the right shoulder with mild weakness, 
status post-rotator cuff tear and subsequent surgical repair.  
On VA examination on December 20, 2005, the diagnosed with 
right shoulder rotator cuff weakness.  

Current Application

Although the prior rating decision of March 2006 by the RO 
became final, it may nevertheless be reopened if new and 
material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 
5108. 

As the application to reopen the claim of service connection 
for residuals of right shoulder decompression and Mumford 
resection was received in May 2007, the current regulatory 
definition of new and material evidence under 38 C.F.R. § 
3.156 applies. 

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. 

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



The Additional Evidence and Analysis

The additional evidence, presented since the RO decision in 
March 2006, consists of the following:

VA medical records in May 2007 show a history of rotator cuff 
repair with residual symptoms.  In October 2007, a VA nurse 
practitioner reported that the Veteran had bursitis during 
active duty in 1973 and in August 2001 he underwent 
arthroscopic decompression of the right shoulder and 
resection of the distal clavicle for arthritis of the 
acromioclavicular joint.  This evidence is not new and 
material because it is cumulative, that is, supporting 
evidence of evidence previously considered, namely, evidence 
of right shoulder bursitis in service and evidence of a 
treatment for a right shoulder condition in 2001.  And 
cumulative evidence does not meet the regulatory definition 
of new and material evidence under 38 C.F.R. § 3.156.

In September 2007, the Veteran complained of pain in the neck 
and right shoulder, which the health-care noted that 
according to the Veteran occurred while on active duty in 
1973.  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber is not competent 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
As the statement is not competent evidence, the statement is 
excluded from consideration as evidence to reopen the claim.  
The Board's finding that the statement is not competent 
evidence goes to the question of the whether the evidence is 
admissible, which is distinguishable from the weight and 
credibility of the evidence, which in a claim to reopen, the 
credibility of the evidence is presumed for the sole purpose 
of reopening the claim.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

On VA examination in February 2008, the Veteran stated that 
he injured his right shoulder in service when he fell from a 
truck in 1973.  He sought medical treatment and was informed 
that he had a rotator cuff problem.  Following a review of 
the Veteran's claims file and an examination of the Veteran, 
the examiner diagnosed degenerative joint disease of the 
right shoulder and rotator cuff impingement syndrome with 
tendonitis.  

The VA examiner expressed the opinion that the current right 
shoulder disability was less likely than not related to the 
1973 clinical impression of right shoulder bursitis.  The VA 
examiner explained that the Veteran was not placed on a 
permanent profile following the 1973 incident, the condition 
did not prevent the Veteran from working until he retired in 
2002, and there was no evidence of treatment until after 
2000.  The VA examiner further stated that there was no 
medical evidence that linked the current right shoulder 
disability to the acute shoulder condition documented in 
1973.  As this medical evidence opposes, rather than 
supports, the claim, it does not raise a reasonable 
possibility of substantiating the claim and therefore the 
evidence is not new and material under 38 C.F.R. § 3.156.

In a statement in February 2009, the Veteran described the 
in-service injury to the right shoulder.  He stated that the 
residuals from the in-service injury were ongoing throughout 
active duty.  The Veteran testified that he injured his right 
shoulder in 1973 during active duty.  The Veteran reported 
that following the incident, his shoulder was not bothering 
him enough to seek medical treatment until 2000, and he 
feared loosing his job with the Army National Guard if the 
condition was found.    

To the extent the Veteran's statements and testimony are 
offered as a lay opinion on causation, a lay opinion is 
limited to inferences which are rationally based on the 
Veteran's perception and does not require specialized 
knowledge.  See generally Fed.R.Evid. 701 (opinion testimony 
by a lay witness is limited to inferences which are 
rationally based on the Veteran's perception and does not 
require specialized knowledge). 



Although the Federal Rules of Evidence do not apply to 
veterans' jurisprudence, recourse to the Federal Rules of 
Evidence is appropriate, where the Rules assist in the 
articulation of the Board's reason.  See Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Recourse to the Federal Rules of 
Evidence is appropriate where the Rules assist in 
articulation of the Board's reasons for finding a claim not 
well grounded.);  Cf. Nieves-Rodriguez, 22 Vet. App. 295 
(2008) (Federal Rules of Evidence for evaluating expert 
medical opinion before U.S. district courts are important, 
guiding factors to be used by VA adjudicators in evaluating 
the probative value of a medical opinion.).

As an opinion on causation requires specialized knowledge, 
that is, a person who is qualified by knowledge, experience, 
training, or education to offer such an opinion, and as no 
factual foundation has been established to show that the 
Veteran is qualified through knowledge, experience, training, 
or education to offer such an opinion, his statements are not 
competent evidence and are excluded, that is, the statements 
are not to be consider as evidence in support of the claim.

As the additional evidence is not new and material, the claim 
of service connection for residuals of right shoulder 
decompression and Mumford resection is not reopened.  As the 
claim is not reopened, the benefit-of-the-doubt standard of 
proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993). 


ORDER

As new and material evidence has not been presented, the 
claim of service connection for residuals of right shoulder 
decompression and Mumford resection is not reopened, and 
appeal is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


